TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00423-CV


                                In re Javier Omar Elizondo, Sr.


                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                            MEMORANDUM OPINION


               Relator Javier Omar Elizondo, Sr., filed a petition for writ of mandamus asking

this Court to compel the trial court to vacate its order denying the relief he requested pertaining

to a child-support-enforcement action. See Tex. R. App. P. 52.1. Elizondo also filed a motion

for emergency relief asking this Court to stay the proceedings in the trial court, and this Court

granted the emergency relief. See id. R. 52.10(a)-(b). Elizondo has now filed an agreed motion

to dismiss signed by all of the parties in the underlying dispute asserting that the parties have

reached an agreement disposing of all matters pending before the trial court. Accordingly, we

grant the motion, dismiss the mandamus proceeding, and lift the stay in the underlying case. See

id. R. 42.1, 52.10(b).



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Chief Justice Byrne, Justices Baker and Kelly

Filed: February 25, 2021